Citation Nr: 1735913	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  10-36 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of spinal meningitis.

2.  Entitlement to service connection for an acquired psychiatric disorder.

3.  Entitlement to a total disability rating for unemployability based upon service-connected disorders (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel

INTRODUCTION

The Veteran had active service from October 1965 to May 1969

These matters initially came before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona. 

The Veteran was afforded a videoconference hearing in February 2016 before the undersigned Veterans Law Judge. A transcript of the hearing was created and associated with the claims file.

This matter was previously before the Board in May 2016, at which time it was remanded for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a diagnosis of meningitis during service or any time thereafter.  

2.  The Veteran does not have residuals of meningitis as a result of service or any in-service occurrence or event.


CONCLUSION OF LAW

The criteria for a grant of service connection for spinal meningitis or residuals thereof have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided notice letters throughout the appeal that address all notice elements required. There has been no allegation of notice error in this case. See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009). 

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 2016).

Service treatment records are associated with claims file. All post-service treatment records identified by the Veteran have also been obtained. VA's duty to further assist the Veteran in locating additional records has been satisfied as to this issue. 

The Veteran has been afforded VA examinations in conjunction with his appeal. See 38 U.S.C.A. § 5103A (d); see also 38 C.F.R. § 3.159 (c)(4) (2016); Wells v. Principi, 327 F.3d 1339, 1341 (Fed. Cir. 2002). The Board finds the examinations are adequate for the purpose of determining service connection, as they involved a review of the Veteran's pertinent medical history as well as a clinical evaluation of the Veteran, and provides an adequate basis for the diagnosis and opinions rendered. See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Additionally, the requisite legal duties in the conduct of the hearing were complied with. During the February 2016 Board hearing, the Veterans Law Judge took necessary measures to identify the issue presented on appeal and posed direct questions to the Veteran designed to elicit information relevant to the disposition of his claim. 38 C.F.R. § 3.103 (c)(2) (2016).

The instant appeal has been previously remanded in May 2016 for additional development. There has been substantial compliance with the Board's remand directives, and adjudication of the appeal on this issue may proceed. See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist. 38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

Service connection claims

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131. Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d). In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability. Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004). 

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. 38 U.S.C.A. § 5107 (b). VA is to resolve any reasonable doubt in the Veteran's favor. 38 C.F.R. § 3.102

The Veteran contends that he has spinal meningitis and/or residuals thereof due to service.  Service treatment records show that in December 1965, at the US Navy Training Center, the Veteran was treated for viremia. The notes show the Veteran was "febrile, malaise, coryza, and myalgia. Examination essentially negative. Treated symptomatically and responded well. Discharged to 3 days light duty." 

In April 1967, the Veteran was given antibiotics prophylactically for "possible exposure to meningitis." No additional symptoms, diagnosis, or treatment for meningitis was noted.  The Veteran's May 1969 separation examination showed a normal clinical evaluation of his spine and neurologic systems with no mention of meningitis.  

Post-service treatment records show no evidence of symptoms, diagnosis, or treatment for meningitis.  A brain MRI in 2004 was normal.  In an October 2007 letter, C.N., M.D., stated that "while in Boot Camp, [the Veteran] developed spinal meningitis for which he was treated with multiple doses of medication by injection."  Similarly, in a December 2008 letter, C.S., FNP, repeated this assertion that the Veteran developed spinal meningitis during Boot Camp and was treated with multiple doses of medication by injection.  

The Veteran appeared at a Board hearing in February 2016.  He testified that he had spinal meningitis in boot camp in October 1965 that caused paralysis and he was given injections for treatment.  He stated that he was in the hospital for a month as a result.  The Veteran further testified that he still has spinal meningitis, rather than only residuals.  

The Veteran was afforded a VA examination in December 2016.  The examiner opined that: 

There is no evidence in the medical record that the Veteran ever had meningitis. There is evidence from a citation on the USS Bold on 4/16/1967 (not in boot camp) that he was being given antibiotics prophylactically for "possible exposure to meningitis." It is highly unlikely in addition that a hospitalization for bacterial meningitis would be lacking in a medical record, given the extremely high morbidity with this condition and its possible sequelae. Therefore, there are no current symptoms or disabilities that can be attributed to spinal meningitis. Functioning in an occupational environment might be affected by the veteran's other medical conditions, but not by a history of sequelae from meningitis because he did not have meningitis.

The Board finds that the service treatment records support the VA examiner's opinion.  Other than the Veteran's statements, there is no objective medical evidence to support the Veteran's contention that he had meningitis during service, and rather, the service treatment records affirmatively show the Veteran had an episode viremia during boot camp, that resolved, and not meningitis.  There is also no competent evidence of a current meningitis diagnosis or residuals thereof.  The Veteran is competent to testify as to symptoms that he experienced but the Board does not find that the objective medical records support his testimony.  Therefore, the VA opinion is more probative than the conclusory statements of Dr. N. and Ms. S., which rely on the premise that the Veteran had meningitis in service, which the record does not support. 

As the preponderance of the evidence is against a finding of meningitis during service, the Veteran's claim is denied.  As such the doctrine of reasonable doubt is not for application.  38 C.F.R. § 3.102.



ORDER

Service connection for residuals of spinal meningitis is denied.


REMAND

Remand is necessary to obtain a clarifying opinion regarding whether the Veteran had a diagnosis of an acquired psychiatric disorder at any time during the period on appeal.

An August 2005 VA examination showed the Veteran had a diagnosis of PTSD.  

The Veteran was afforded a VA mental disorders examination in August 2010.  The examiner opined that the Veteran does not have a diagnosis of a mental health disorder other than alcohol abuse, which as deemed to be not related to his service-connected disabilities.  The examiner explained that although the Veteran has claimed depression and anxiety secondary to his service-connected disorders, when she specifically asked to identify which disorder causes him to be depressed, the Veteran was unable choose one.  

Additionally, the examiner noted that he reviewed the treatment records showing dysthymia prior to 1996; however, a January 1997 psychiatric evaluation did not provide an Axis I diagnosis.  Furthermore, while the Veteran's orthopedic surgeon stated that he had "significant depression, he acknowledged that he could not "claim any special knowledge in psychiatry." The VA examiner concluded that it was "more likely than not that [the Veteran] had no depression or anxiety as a result of his service-connected disabilities."

The Veteran was afforded a VA PTSD examination in July 2014.  The examiner opined that although the Veteran had previously been diagnosed with PTSD, he did not presently meet the criteria for a diagnosis.  

In a December 2016 VA examination, the examiner opined that the Veteran did not meet the criteria for a mental disorder.  He noted that although the Veteran was diagnosed with "PTSD, alcohol dependence, and dysthymia, symptoms have likely improved, are currently in the subclinical range, and do not cause clinically significant distress or functional impairment."

The Board finds that a clarifying opinion is necessary.  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim. McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Although the August 2010 VA examiner found that the Veteran did not have a mental disorders diagnosis, the July 2014 and December 2016 VA examiners appeared to indicate that there may have been symptoms of disorders that had since improved.  As the law only requires the Veteran to have a disability at any time during the pendency of the claim and not only at the VA examination, clarification is necessary as to whether the Veteran had such a diagnosis during the relevant time period.  Therefore, remand for an addendum opinion is necessary. 

Put another way, if a psychiatric disorder is present, but in remission or is essentially asymptomatic, that would go to a rating to be assigned, not to whether there was a disorder related to service.  That is the question in need of further clarification.

The Board finds that the TDIU claim is inextricably intertwined with the remanded issue. Therefore, this issue cannot be adjudicated at this time. The appropriate remedy where a claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the December 2016 VA examiner.  If that examiner is unavailable, a suitable replacement must be provided. The Veteran's file should be made available to the examiner for review, and the examiner should acknowledge such review in the examination report.  If a response to the following cannot be provided without additional examination, such examination should be scheduled.  Then all necessary tests and studies should be performed.

The examiner is requested to answer the following: 

Did the Veteran have a diagnosis of an acquired psychiatric disorder at any point since the inception of the claim in September 2008? Please list all relevant disorders, if any.  Please distinguish between whether there is no psychiatric disorder found, as opposed to a disorder found by not currently clinically significant or symptomatic.

For any psychiatric disorders that were diagnosed, the examiner must provide an opinion as to whether they are as least as likely as not due to service or secondary to or aggravated by a service-connected disorder. 

A complete rationale must be provided for all opinions. 
 
2. Thereafter, readjudicate the issues on appeal and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


